Citation Nr: 0716220	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
osteochondrosis and osteoarthritis of the left hip secondary 
to old slipped epithysis.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from April 1958 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  By decision dated in August 1959, service connection for 
osteochondrosis and osteoarthritis of the left hip secondary 
to old slipped epithysis was denied.  

2.  The veteran did not perfect an appeal of the August 1959 
rating decision.

3.  The evidence associated with the claims file subsequent 
to the August 1959 rating decision was not previously 
submitted to agency decisionmakers and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.

4.  A left hip disability preexisted service and clearly and 
unmistakably was not aggravated during service.


CONCLUSIONS OF LAW

1.  The August 1959 rating decision is final.  38 U.S.C.A. § 
3305(b) (1952 & Supp. 1957); 38 C.F.R. § 3.104 (1956 & Supp. 
1959)

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
osteochondrosis and osteoarthritis of the left hip secondary 
to old slipped epithysis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3. Osteochondrosis and osteoarthritis of the left hip 
secondary to old slipped epithysis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   


A.  Duty to Notify

The RO provided VCAA notice to the veteran in a January 2003 
letter that explained the requirements of a service 
connection claim and advised him of the requirement of new 
and material evidence to reopen the previously denied service 
connection claim.  This letter advised the veteran that 
"new" evidence is that which is submitted to VA for the 
first time, and that "material" evidence is evidence that 
bears directly on the matter under consideration.  This 
letter also informed the veteran that his claim was 
previously denied because the evidence did not show that the 
developmental hip disability noted at entrance underwent a 
permanent increase due to service.   

This letter also explained VA's duty to assist the veteran 
with the development of his claim and specified what types of 
evidence VA would be responsible for obtaining and what types 
of  evidence VA would assist him in obtaining.  The veteran 
was advised to submit any relevant medical records in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran has also been afforded a 
VA examination, from which an opinion was obtained.  The 
veteran has not identified any additional evidence that is 
relevant to this claim.  The Board therefore finds that the 
requirements of the duty to assist have been satisfied in 
this case. 

II.  Analysis of Claim

A.  Claim to Reopen

Service connection for osteochondrosis and osteoarthritis of 
the left hip secondary to old slipped epithysis was 
previously denied in an August 1959 rating decision.   The RO 
determined that the evidence did not show that the 
developmental hip abnormality noted at induction underwent a 
permanent increase in severity due to service. 

In August 1959, the veteran was notified of the rating 
decision and of his appellate rights, but he did not perfect 
an appeal.  The August 1959 rating decision is therefore 
final.  38 U.S.C.A. § 3305(b) (1952 & Supp. 1957); 38 C.F.R. 
§ 3.104 (1956 & Supp. 1959)

The veteran sought to reopen his claim for service connection 
by submitting a written statement in July 2002.  A claim that 
is the subject of a prior denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002);  Evans v. Brown, 
9 Vet. App. 273 (1996).  For purposes of reopening a claim, 
the credibility of newly submitted evidence is presumed, 
unless it is inherently incredible or beyond the competence 
of the witness offering the evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 5108; 
38 C.F.R. 3.156(a) (2006).

The evidence of record at the time of the August 1959 rating 
decision included service medical records.  The evidence that 
has been received since the August 1959 rating decision 
includes statements submitted by the veteran, private medical 
records, dated from 2001 to 2003, and a report of a VA 
examination performed in November 2003.

The private treatment records dated from 2001 to 2003 
demonstrate a current diagnosis of degenerative arthritis of 
the left hip and old Legg-Perthes disease.  

The December 2003 report of VA examination provides a medical 
opinion with respect to whether the veteran's pre-existing 
hip condition was aggravated during service.  Such medical 
evidence regarding the issue of aggravation was lacking at 
the time of the prior denial.  

The Board finds that the evidence submitted since the prior 
final denial is new, as it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant.  This evidence is also material.  The private 
medical records address the veteran's current diagnosis.  The 
VA examination report is also material, as it  contains a 
medical opinion regarding the issue of aggravation of a pre-
existing disability.  The veteran's claim was previously 
denied due to a lack of medical evidence of aggravation of 
the pre-existing left hip disability.  Having concluded that 
new and material evidence has been received, the Board may 
proceed to reopen the veteran's claim for service connection 
and consider the claim on the merits.


B.	Analysis of Claim

The veteran claims service connection for osteochondrosis and 
osteoarthritis of the left hip secondary to old slipped 
epithysis. The veteran asserts that exposure to cold weather 
conditions during his active duty service aggravated his left 
hip disability.  The veteran asks that he be afforded the 
benefit of the doubt in the resolution of his claim.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§1132. 

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2006).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). 

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

The veteran had active service from April 1958 to April 1959.   
A report of the veteran's enlistment examination reflects 
that the examiner noted coxa vara, left hip, verified with 
loss of external rotation and limited abduction.  The 
examiner noted that x-rays showed, "flattened left femal 
head, probably old slipped epiphyses."   Because a left hip 
condition was noted during the entrance examination, the 
veteran may not be presumed  to have been in sound condition 
upon entrance into service.  

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease. 38 U.S.C.A. 
§1153; 38 C.F.R. § 3.306 (a) (2006).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2006).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003.

Service medical records indicate that the veteran was 
evacuated to Letterman Army Hospital in February 1959 due to 
left hip pain.  A February 1959 medical board report found 
that the veteran had an obvious one inch shortening of the 
left lower extremity and restricted range of motion of the 
left hip. The medical board report recommended separation 
based upon a disability that existed prior to service.  The 
medical board found that the veteran's pre-existing left hip 
disability was not aggravated during service.  

Post-service private medical records dated from 2001 to 2003 
document diagnoses of a history of Legg-Perthes disease and 
progressive degenerative arthritis of the left hip.  These 
records show that the veteran underwent total hip replacement 
surgery.  These records do not contain any medical opinions 
addressing the issue of aggravation of the veteran's hip 
disability during service.    

The veteran underwent a VA examination in December 2003.  The 
veteran completed a history for cold injuries.  According to 
that history, the veteran  reported that he was exposed to 
snow and ice and subzero temperatures during his service in 
Korea and that he was discharged because of his cold 
injuries.    

The examiner indicated review of the claims file.  On 
physical examination, the examiner noted that inspection of 
the veteran's hips showed no asymmetry at the iliac crests 
and greater trochanters.  There was well-healed scar on the 
left hip.  The examiner noted no instability, crepitus or 
tenderness on palpation with the veteran supine.  The 
examiner diagnosed a history of Legg-Calve-Perthes disease 
and left total hip arthroplasty.  The examiner addressed the 
issue of whether the veteran's hip disability was aggravated 
during service.  The examiner opined that the cold weather 
aggravated the arthritic pain the veteran had as a result of 
Legg-Calve-Perthes Disease/ slipped epithysis, but that it 
did not cause a permanent aggravation.  The examiner stated 
that, more likely than not,  the need for a joint replacement 
would have been present whether or not exposed to the cold.  

Further, with regard to aggravation of the pre-existing 
disability, the Board notes that there is a gap of more than 
40 years between the veteran's separation from service and 
the post-service evidence of treatment for the left hip. In 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit affirmed a 
decision which held that evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a preexisting condition was aggravated by military 
service.  

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection.  
The evidence clearly and unmistakably shows that a left hip 
disability  pre-existed service and was not aggravated during 
service.  A VA medical opinion found that any worsening of 
the condition is due to the natural progress of the disease 
and not to aggravation during service.  Additionally, while 
private medical records demonstrate treatment for the claimed 
condition, they do not provide any medical opinions 
supporting a finding that the veteran's pre-existing left hip 
disability was permanently aggravated by service.  As there 
is a preponderance of the evidence against the veteran's 
claim, reasonable doubt may not be resolved in the veteran's 
favor.     


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for osteochondrosis and 
osteoarthritis of the left hip secondary to old slipped 
epithysis is reopened.  To that extent only, the appeal is 
allowed.

Service connection for osteochondrosis and osteoarthritis of 
the left hip secondary to old slipped epithysis is denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


